Citation Nr: 1442599	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  08-33 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of service connection for a pulmonary disorder, claimed as chronic obstructive pulmonary disease (COPD) and bronchitis, and if so, whether service connection is warranted. 

2.  Entitlement to service connection for cataracts.

3.  Entitlement to service connection for sleep apnea.

4.   Entitlement to service connection for a kidney disorder, claimed as cysts and left renal calculus.

5.  Entitlement to service connection for a prostate disorder, claimed as prostatitis. 

6.  Entitlement to service connection for erectile dysfunction. 

7.  Entitlement to service connection for a skin disorder, claimed as tinea corpus, oily skin with blackheads, and skin tags. 

8.  Entitlement to service connection for a liver disorder, claimed as liver cyst. 

9.  Entitlement to service connection for a gastrointestinal disorder, claimed as gastrointestinal reflux disease (GERD). 

10.  Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION


The Veteran had active service from April 1967 to January 1971. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  A hearing before the undersigned Acting Veterans Law Judge was held at the RO in February 2011.  The hearing transcript has been associated with the claims file.
In a July 2012 decision, the Board adjudicated that following issues: (1) denied the application to reopen the claim of service connection for a pulmonary disorder; 
(2) denied the application to reopen the claim of service connection for an acquired psychiatric disorder other than PTSD; (3) denied the application to reopen the claim of service connection for rheumatoid arthritis; (4) denied the application to reopen the claim of service connection for osteoarthritis; (5) granted the application to reopen service connection for a lumbar spine disorder; (6) denied service connection for a lumbar disorder; (7) denied service connection for insomnia; 
(8) denied service connection for sleep apnea; (9) denied service connection for hypertension; (10) denied service connection for cataracts; (11) denied service connection for a kidney condition; (12) denied service connection for a prostate disorder; (13) denied service connection for erectile dysfunction; (14) denied service connection for a skin disorder; (15) denied service connection for a TBI; (16) denied service connection for a liver disorder; (17) denied service connection for a gastrointestinal disorder; and (18) denied a rating in excess of 70 percent for PTSD.

The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a December 2013 memorandum decision, the Court affirmed the Board's denial of the following issues: (1) application to reopen the claim of service connection for an acquired psychiatric disorder other than PTSD; 
(2) application to reopen the claim of service connection for rheumatoid arthritis; (3) application to reopen the claim of service connection for osteoarthritis; 
(4) service connection for a lumbar spine disorder; (5) service connection for insomnia; (6) service connection for a TBI; and (7) a rating greater than 70 percent for PTSD.  

As to the remaining issues (as listed on the title page), the Court vacated and remanded those claims to the Board for readjudication.  However, the sole basis for vacating the decision was arguments the Veteran advanced for the first time after the Board had issued its decision.  

The Board notes that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the Veterans Benefits Management System (VBMS) and the "Virtual VA" system to insure a total review of the evidence.

The issues of service connection for a pulmonary disorder and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim of service connection for a pulmonary disorder was denied by a November 2005 rating decision.  While evidence was received within a year of the November 2005 rating decision, the evidence is not considered to be both new and material, and the denial therefore became final. 

2.  The evidence presented since the November 2005 rating decision raises a reasonable possibility of substantiating the claim for service connection for a pulmonary disorder.

3.  The competent evidence does not establish that the Veteran has been diagnosed with cataracts. 

4.  Chronic sleep apnea did not onset in service and is not causally related to service, to include in-service herbicide exposure.   

5.  A chronic kidney disorder did not onset in service or within a year of service, and one has not been casually related to service, to include in-service herbicide exposure.   

6.  A prostate disorder did not onset in service or within a year of service, and one has not been casually related to service, to include in-service herbicide exposure.   

 7.  Erectile dysfunction did not onset in service, it has not been causally related to the Veteran's military service, and is has not been shown to be secondary to medication that has been prescribed to treat the Veteran's service-connected PTSD, or related to in-service herbicide exposure.   

8.  A skin disorder did not onset in service and is not causally related to service, to include in-service herbicide exposure.   

9.  A liver disorder did not onset in service and is not causally related to service, to include in-service herbicide exposure.   

10.  A gastrointestinal disorder did not onset in service and is not causally related to service, to include in-service herbicide exposure.   


CONCLUSIONS OF LAW

1.  The November 2005 RO decision, denying the claim of service connection for a pulmonary disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2005).

2.  New and material evidence has been presented that is sufficient to reopen the claim of service connection for a pulmonary disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for cataracts have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for sleep apnea have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

5.  The criteria for service connection for a kidney disorder have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

6.  The criteria for service connection for a prostate disorder have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

7.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310  (2013).

8.  The criteria for service connection for a skin disorder, to include as due to in-service herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

9.  The criteria for service connection for a liver disorder have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

10.  The criteria for service connection for a gastrointestinal disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

With regard to the applications to reopen the claim of service connection for a pulmonary disorder, and service connection for a liver disorder, a kidney disorder, hypertension, a skin disorder, and a gastrointestinal disorder, the RO provided the appellant pre-adjudication notice by letter dated in January 2007. 

With regard to the claims of service connection for erectile dysfunction, a prostate disorder, and cataracts, substantially compliant notice was sent in a March 2008 letter, and the claims were readjudicated in a September 2008 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  With regard to the claim of service connection for sleep apnea, the RO provided the Veteran pre-adjudication notice by letter dated in October 2008. 

It is noted that the Veteran has not alleged that he has in any way been prejudiced by any failure of VA in its duties to notify and assist him.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Moreover, to the extent that any notice errors were made, the Board concludes that any such violations could be no more than harmless error, as the Veteran has submitted numerous arguments about the issues on appeal and has testified before the Board.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).   Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have the Veteran's service treatment records, service personnel records, and Social Security Administration (SSA) disability records. 

Additionally, the Veteran testified before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and he has not contended otherwise. 

The Board acknowledges that the Veteran reported receiving Vet Center treatment at a VA examination.  He has never submitted a release for these records or indicated that they are outstanding, however, and he subsequently denied any non-VA treatment at his Board hearing.  Based on the Veteran's failure to act, the ambiguity as to whether there are any outstanding Vet Center records, and the extensive evidence of record pertaining to the Veteran's psychiatric treatment, the Board finds no prejudice results from deciding the claim at this time.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence). 

The Board acknowledges that VA examinations were not conducted for sleep apnea, cataracts, kidney disorder, prostate disorder, erectile dysfunction, skin disorder, liver disorder, and gastrointestinal disorder claims.  None is required, however, as the evidence does not suggest that the Veteran has a disorder manifested by cataracts, establish that the Veteran experienced an event, injury, or disease in service related to any of the claimed conditions, or indicate that any of the claimed conditions even may be related to service or a service-connected disability, to include through a probative history of his symptomatology.  38 C.F.R. § 3.159(c)(4). 

The Board also notes that the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own assertion, that many of the conditions for which he seeks service connection are connected to service.  As such, his conclusory lay statements are insufficient to trigger VA's duty to provide an examination with an opinion for the issue that no examination was provided for.  See Waters, 601 F.3d 1274.

As described, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time. 

Application to Reopen Service Connection for a Pulmonary Disorder

The issue of service connection for a pulmonary disorder, which was previously denied by a November 2005 RO rating decision.  That decision is now final.  
38 U.S.C.A. §§ 4004(b), 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 19.104, 20.302.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

However, the Federal Circuit has held that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The Court has also held, "If new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010) (emphasis added) (citation omitted).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

In a recent case, the Court noted that the assertion that regional office decisions are necessarily final because a veteran fails to file a notice of disagreement "is incorrect."  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  The Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement, but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id. 

As an initial point, the claim for service connection for a pulmonary disorder was denied by a November 2005 rating decision.  The Veteran did not file a notice of disagreement within a year.  Additionally, while some evidence was added to the file in the year following the rating decision, including SSA records and several statements from the Veteran, the evidence was at best cumulative of the evidence that was already of record at the time of the November 2005 rating decision.  As such, this additional evidence did not prevent the claim from becoming final.  See 38 C.F.R. § 3.156 (b).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for a pulmonary disorder was previously denied because, although the evidence reflected treatment for acute bronchitis in service and post-service treatment for COPD, the competent and probative evidence did not suggest that the post-service COPD and bronchitis were incurred in or caused by service, to include as secondary to bronchitis. 

Evidence associated with the record since the November 2005 rating decision includes treatment records and statements and testimony from the Veteran, to include histories that his pulmonary disorder is secondary to in-service Agent Orange exposure.  In a December 2012 informal brief to the Court, the Veteran reported that his duties as a firefighter placed him near the perimeter of the air base, therefore exposing him to Agent Orange.  See also Court's memorandum decision at pg. 13.  The Board finds that this evidence is both "new" and  "material" because it presents evidence (the credibility of which is presumed) that raises a reasonable possibility of substantiating the claim of service connection for a pulmonary disorder.  Specifically, it provides evidence of a possible nexus to service.  Accordingly, the previously denied claim for service connection for a pulmonary disorder is reopened.  

In-Service Herbicide Exposure (Agent Orange)

The Veteran essentially contends that the disorders for which he is seeking service connection (pulmonary disorder, sleep apnea, hypertension, cataracts, kidney disorder, prostate disorder, erectile dysfunction, skin disorder, liver disorder, and gastrointestinal disorder) are due to herbicide exposure (Agent Orange) resulting from his service in Thailand between December 1968 to December 1969.  Specifically, the Veteran maintains that he was stationed at the Royal Thai Air Force Bases of U-Tapao and served as a firefighter, which included duties that placed him near the "fenced perimeters" of the Air Base.  See Veteran's April 2013 brief to Court; see also informal brief to Court dated December 2012.  

VA has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Therefore, when herbicide related claims from Veterans with Thailand service are received, VA is instructed to evaluate the service treatment and service personnel records to determine whether a veteran's service activities involved duty on or near the perimeter of the military base where that veteran was stationed.

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Upon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a US Air Force veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, this applies only during the Vietnam era, from February 28, 1961 to May 7, 1975. 

VA is thus directed that if evidence shows that a veteran performed duties along the military base perimeter, herbicide exposure should be acknowledged on a facts found or direct basis.  However, if the available evidence does not show service along the base perimeter and does not otherwise indicate exposure to tactical herbicides, further development is required consistent with the Veterans Benefits Adjudication Manual M21-1MR IV.ii.2.C.10.q ("Manual").

Here, the Veteran's service treatment records and personnel records confirm that he was stationed at U-Tapao Air Force Base (AFB), Thailand, where he served as a firefighter.  Although duties as a firefighter do not, in and of themselves, establish herbicide exposure, the Veteran may establish that his duties placed him near the perimeter of the AFB.  In a September 2013 statement, the Veteran reported that his MOS was crash and rescue firefighter.  As part of his duties, the Veteran stated that he was responsible for "checking the perimeter of the base airfield for debris around the runway" and checking for the enemy.  In a December 2012 informal brief to the Court, the Veteran stated that his overall duties as a firefighter place him and his unit on the perimeter of the air base exposing him to Agent Orange.  In an April 2013 brief to the Court, the Veteran reported that his "overall duties" as a firefighter included "fire-fighting and inspection duties" that placed him on the fenced perimeter of the air base.  

An August 2006 Agent Orange Registry Examination noted that the Veteran was not involved in handling or spraying Agent Orange, but he "definitely" ate food or drink that "could" have been sprayed with Agent Orange.   

Based on the Veteran's credible reports of conducting fire-fighting and checking for debris near the base perimeter of the U-Tapao Air Force Base, which the Board finds to be consistent with his service duties as a firefighter, the Board finds that the Veteran performed duties along the military base perimeter, and herbicide exposure is acknowledged on the facts found.

Service Connection Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only conditions listed as a "chronic disease" under 38 C.F.R. § 3.309(a) (2013) are provided the presumptive service connection provisions of 38 C.F.R. 
§ 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

When a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, shall be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309.  

The following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, Acute and subacute peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Service Connection for Cataracts

At his Board hearing in February 2011, the Veteran testified that he started having cataracts while in service, but he recalled being told that they were not that bad.  However, such a statement is refuted by the absence of any such finding in the service treatment records.  It is true that the Veteran received treatment in March 1969 when gas was splashed in his eye, but a subsequent treatment note indicated that the Veteran was doing well, that his eye looked good, and no indication of cataracts was made.  Moreover, at his separation physical in December 1970, the Veteran's eyes were found to be normal and he demonstrated 20/20 vision in both eyes. 

Despite the Board's finding that the Veteran was exposed to Agent Orange during service, service connection for cataracts, both on a presumptive and direct theory of entitlement, has not been established.  In regard to presumptive service connection, cataracts are not one of the diseases deemed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  As such, service connection for cataracts on a presumptive basis is not permitted.

Further, the evidence of record does not demonstrate that the Veteran has been diagnosed with cataracts.  While the Veteran, as a lay person, is competent to report what comes to him through his senses, he lacks the medical training and expertise to provide a complex medical opinion, as would be required to diagnose cataracts.  See Layno, 6 Vet. App. 465, Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion alone is insufficient to establish that he has cataracts.

The Board has carefully reviewed the extensive evidence of record, but finds that there is no probative evidence that the Veteran actually has cataracts, or has had cataracts at any point during any part of the appellate period.  The Board acknowledges the Veteran's assertions that he has cataracts, but he has not indicated why he believes he has cataracts, to include whether he has been told he had cataracts by a doctor; and based on the lack of corroboration by the post-service treatment records of record and the contradiction in the VA ophthalmology findings of record, the Board finds the Veteran's history is not credible, and thus, lacks probative value.  

In this case, there is no evidence of the disorder that is claimed by the Veteran as is required for service connection.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, because evidence of a present disability has not been presented, the Board finds that service connection for cataracts is not warranted on either a presumptive or direct theory of entitlement, and the Veteran's claim is denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (In the absence of proof of a present disability there can be no valid claim).


Service Connection for Sleep Apnea

The service treatment and examination records reflect no findings or histories suggestive of sleep apnea (e.g. snoring or daytime fatigue) while the Veteran was in service, and his December 1970 separation examination reveals normal clinical findings for all systems. 

In February 2002, more than 30 years after separating from service, the Veteran began reporting a history of daytime sleepiness.  See February 2002 VA treatment record.  In November 2002, he and his spouse added that he snored and stopped breathing while sleeping and fell asleep at inappropriate times; they indicated that the symptoms onset in approximately 2000.  See November and December 2002 VA treatment records.  Again, this onset is approximately 30 years removed from the Veteran's military service.  A sleep study was subsequently conducted, which revealed severe obstructive sleep apnea.  See April 2008 VA treatment record. 

After a review of the evidence, the Board finds service connection is not warranted for sleep apnea, because the probative evidence does not suggest that sleep apnea onset in service or is causally related to service.  Initially, the Board notes that the probative evidence does not suggest that sleep apnea onset in service.  The service medical records reflect no histories or findings suggestive of sleep apnea, and the first evidence possibly suggestive of sleep apnea dates in 2002, approximately 31 years after separation from service, even the Veteran and his wife indicated that the symptoms of sleep apnea began around 2000.  While passage of time alone is not wholly dispositive, it is a factor that may be weighed.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).    

In this case, the Board finds the passage of several decades after service and without complaint to be significant, more so in light of the fact that the Veteran was clearly aware of the VA system for a number of years, having initially filed for service connection in the early 1970s, within months of separating from service.  As such, the Board would have expected the Veteran, if he was having problems with sleep in the years following service that he believed to be related to service, to have filed a claim for such a condition.  However, when first presenting for treatment for sleep problems in 2002, the Veteran asserted that the symptoms had only begun in the previous few years; that is, decades removed from service.

Furthermore, although competent to do so, the Veteran has not reported the existence of symptoms suggestive of sleep apnea during service or in the years following service.  To the extent the Veteran's hearing testimony can be interpreted as suggesting that his sleep apnea had begun in service, the Board finds it is less credible, and thus less probative, than the history that he provided in 2002 that his symptoms onset in 2000, as the Veteran's testimony was made in the context of seeking monetary benefits compared to his earlier statements which were made in the context of receiving treatment.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements). 

Furthermore, the record does not contain any competent evidence linking the Veteran's currently diagnosed sleep apnea to service.  The Board acknowledges the Veteran's belief that his sleep apnea is secondary to service, to include his allegation of in-service herbicide and radiation exposure.  However, although the Board has found that the Veteran was exposed to herbicide agents during service, sleep apnea is not a condition that is presumptively linked to either herbicide or radiation exposure.  See 38 C.F.R. §§ 3.307, 3.309, 3.311.  Moreover, as explained above, the record is absent any competent evidence even suggesting the possibility that an in-service exposure might have caused his sleep apnea. 

The Board notes that the Veteran has reported that the medical professional who conducted the Agent Orange Registry determined that such a link exists and noted it in his report.  However, such a statement is directly contradicted by the Agent Orange Registry report itself, which makes no such connection.  The National Academy of National Academy of Sciences (NAS) has found no association between herbicide exposure and sleep apnea.  See NAS, Veterans and Agent Orange: Update 2010. 77 Fed. Reg. 47,927 (2012).  Thus, in the absence of competent evidence linking the sleep apnea to service, to include the reported exposures and the absence of evidence of an in-service onset, the Board finds service connection is not warranted for sleep apnea.  As such, this claim is denied.

Service Connection for a Kidney Disorder

The service treatment records reflect no findings or histories indicative of a kidney disorder, and the December 1970 separation examination reflects normal clinical findings for all systems. 

A February 1971 VA examination record reflects no histories suggestive of a kidney disorder and normal findings for the genito-urinary system.  May and June 1971 VA hospitalization record reflects the Veteran's history of weight loss since discharge from service approximately 16-18 months earlier.  The June 1971 record also reveals a history of nocturia and a five month history of a bilateral sharp flank pain which was accompanied by back pain.  He otherwise denied symptoms, including loss of appetite, cough, fever, malaise, or genitourinary symptoms.  The Veteran was found to have a sterile pyuria, but an intravenous pyelogram was normal, urine culture was negative, and all studies for malabsorption were normal.  A small bowel biopsy showed either an abnormality or a staining artifact.  A repeat small bowel biopsy was recommended but the Veteran left the hospital before it could be performed.  He was diagnosed with weight loss of unknown etiology. 

No treatment for any kidney problems is of record until June 2006 when the Veteran reported a history of urinary incontinence and frequency at times.  He also reported a one-month history of right side pain and indicated that he could not drink caffeine because it made his sides hurt.  He denied hematuria or foul-smelling or cloudy urine but reported that his urine had been a "little brown" lately.  A kidney, ureter, and bladder X-ray was negative, but a chest x-ray revealed a left renal calculus.  See August 2006 Agent Orange Registry report.  An August 2006 VA treatment record reflects the Veteran's negative history as to urinary urgency, frequency, dysuria, or hematuria.  The Veteran was assessed with possible nephrolithiasis and referred to urology, and a stone protocol computerized tomography (CT) scan was ordered.  Subsequent August 2006 VA treatment records reflect a history of urinary frequency and conflicting histories as to urinary urgency.  The records note that the CT scan revealed no evidence of nephrolithiasis or obstructive uropathy; it did reveal a small left renal cyst.  The Veteran was assessed with frequent urination probably secondary to increased fluid intake plus medication effect.  A September 2006 VA treatment record reflects the Veteran's history of hourly nocturia, urgency, and frequency.  The Veteran was assessed with possible nephrolithiasis and probable acute prostatitis. 

A January 2007 VA treatment record reflects the Veteran's reported history of pain in the kidney area that was worse at night, and accompanied nocturia almost every hour.  He indicated that the nocturia had decreased when he was on antibiotics in September 2006.  He denied urinary hesitancy.  The Veteran was assessed with possible nephrolithiasis and probable acute prostatitis.  A March 2007 VA treatment record reflects the Veteran's history of flank pain and nocturia three to four times nightly.  The Veteran was diagnosed with possible nephrolithiasis. 

A July 2007 VA treatment record reflects the Veteran's reported history that his "kidney was bothering him."  He explained that he had had a pain on his right side, which was different from his usual back pain, since the previous night.  He denied dysuria but reported nocturia and prostate pain.  The Veteran was assessed with possible nephrolithiasis and provided a prescription for a possible prostate infection.  A November 2007 VA treatment record reflects the Veteran's history of urinary complaints, including nocturia and frequency, and flank and back pain.  Urinalysis was normal, and the Veteran was assessed with back pain. 

A February 2008 VA treatment record reflects the Veteran's history of bilateral flank pain.  He denied to urinary frequency, urgency, or pain.  He was assessed with possible nephrolithiasis.  A March 2008 ultrasound revealed that the kidneys were normal in size.  There were small bilateral renal cysts but no evidence of renal obstruction.  An April 2008 VA treatment record reflects the Veteran's history that his "kidneys [had] been hurting so bad."  He reported that it was because of Agent Orange exposure.  The record notes that the Veteran's renal functioning "per labs" was within normal limits, so it was unclear what his pain was related to, though it was thought to possibly be somatic in nature.  August 2008 VA treatment records reflect history of right flank pain and frequent urination.  Radiographic imaging revealed no stones in the kidneys, ureters, or bladder and no hydronephrosis or hydroureter.  There were renal cysts, which were determined to be benign.  The records note that the Veteran had a family history of polycystic kidney disease.  A September 2008 VA treatment record reflects a diagnosis of polycystic kidney disease. 

April 2009 VA treatment records reflect the Veteran's history of intermittent flank pain.  The records note that at first the history "sounded suspicious for renal colic" but the history was not "entirely clear" and not entirely reliable.  The records indicate that a March 2009 X-ray showed no evidence of renal or ureteral stones.  There were multiple stable lesions within the kidneys, which were likely benign.  The records also reflect the Veteran's history of having a sharp pain the night before the CT stone protocol, which resolved after a while and determinations that the pain may have been from passing a stone. 

After review of the evidence, the Board finds service connection is not warranted for a kidney disorder because the probative evidence does not suggest that a kidney disorder onset in service (or to a degree of 10 percent within a year of service) or is otherwise causally related to service. 

Initially, the Board notes that the probative evidence does not suggest that a kidney disorder onset in service.  The service treatment records reflect no histories or findings suggestive of a kidney disorder, and the first evidence indicative of a kidney disorder dates more than 35 years after separation from service.  Maxson, supra.  Furthermore, although competent to do so, the Veteran has not reported the existence of symptoms suggestive of a kidney disorder during service and continuously since service.  Additionally, to the extent his hearing testimony can be interpreted as such, the Board finds it is less credible, and thus less probative, than the countervailing evidence, particularly the consistently normal findings related his kidneys in 1971 and the absence of a history of chronic symptoms suggestive of a kidney disorder prior to 2006, though the Veteran received treatment throughout that time.  The Board acknowledges that a June 1971 treatment record reflects complaints of nocturia and flank pain, which can be a symptom of a kidney disorder.  However, examination of the Veteran's genitourinary system was normal at that time, suggesting that the cause of the nocturia was not the kidney.
  
Furthermore, even if the history were interpreted as evidence of a kidney abnormality, based on the absence of another history of nocturia or flank pain for more than three decades until 2006, the Board finds the June 1971 treatment at most suggests the existence of an acute episode rather than a chronic condition. 

Additionally, the record does not contain any competent evidence even suggesting that the Veteran's diagnosed kidney disorder is in any way related to service.  The Board acknowledges that the Veteran has been found to have been presumptively exposed to herbicides in service; however, he is not diagnosed with a kidney condition for which service connection is presumed based on said exposure, and the record is otherwise absent any competent evidence suggesting a link between a diagnosed kidney disorder and any in-service exposure.  See 38 C.F.R. § 3.309. 

The Board notes that the Veteran has reported that the medical professional who conducted the Agent Orange Registry determined that such a link exists and noted it in his report.  This history is contradicted by review of the Agent Orange Registry report itself, however, and the Board finds the Veteran's history is therefore not credible.  Further, the National Academy of National Academy of Sciences (NAS) has found inadequate or insufficient evidence to determine an association between renal cancer (kidney and renal pelvis) and exposure to herbicides.  See NAS, Veterans and Agent Orange: Update 2010. 77 Fed. Reg. 47,927 (2012).  Notably, the Veteran has not been diagnosed with cancer of the kidney. 

Furthermore, the Veteran while competent to identify symptoms that might be diagnosed as kidney problems, he lacks the medical training to address a complex medical question such as the etiology of a kidney disorder.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Thus, in the absence of competent evidence linking a kidney disorder to service, to include the reported exposures and the absence of evidence of an in-service onset, the Board finds service connection is not warranted.
Service Connection for a Prostate Disorder

The service treatment records reflect no findings or histories suggestive of a prostate disorder, and the December 1970 separation examination reflects normal clinical findings for the genitourinary system. 

A February 1971 VA examination record reflects normal clinical findings for the genitourinary system.  A May 1971 VA hospitalization record reflects the Veteran's negative history for genitourinary symptoms.  Examination revealed that his prostate was soft and nontender.  A June 1971 VA hospitalization record reflects the Veteran's history of nocturia.  He denied decreased urinary force, dribbling, or recent dysuria.  He did report a history of gonorrhea during service.  Examination of the prostate revealed no enlargement or tenderness. 

In June 2006, the Veteran reported a history of urinary incontinence and frequency. He was subsequently noted to have a kidney stone.  An August 2006 VA treatment record reflects the Veteran's negative history as to urinary urgency, frequency, dysuria, or hematuria.  Subsequent August 2006 VA treatment records reflect a history of burning with urination and urinary frequency and conflicting histories as to urinary urgency.  He was assessed with frequent urination probably secondary to increased fluid intake plus medication effect.  A September 2006 VA treatment record reflects the Veteran's history of hourly nocturia, urgency, and frequency. Examination revealed the prostate was "enlarged and smooth" and "tender and boggy."  The Veteran was assessed with probable acute prostatitis. 

A January 2007 VA treatment record reflects the Veteran's history of nocturia almost every hour.  He indicated that the nocturia decreased when he was on antibiotics in September 2006.  He denied any urinary hesitancy.  The Veteran was assessed with probable acute prostatitis.  A March 2007 VA treatment record reflects the Veteran's history of nocturia three to four times nightly.  No disorder pertaining to the prostate was diagnosed.  A July 2007 VA treatment record reflects the Veteran's history of discomfort with his prostate and nocturia.  He indicated that he had pain in his prostate during sex.  Examination of the prostate revealed that it was of normal size and soft and tender to direct palpation.  No diagnosis was rendered, but the Veteran was provided a 30 day prescription for possible prostate infection.  A November 2007 VA treatment record reflects the Veteran's history of urinary complaints, including nocturia and frequency, and flank and back pain. Urinalysis was normal, and the Veteran was assessed with back pain. 

A February 2008 VA treatment record reflects the Veteran's negative history as to urinary frequency, urgency, or pain.  A June 2008 VA treatment record reflects the Veteran's history of swollen and painful prostate for the previous two days.  He also reported a red area and denied pain or burning with urination.  Upon further questioning, the Veteran indicated that the pain was located in the lower abdomen over the groin area and that it was intermittent.  Examination revealed a nontender prostate and a furuncle over his pubis, and he was assessed with a furuncle.  An August 2008 VA treatment record reflects that examination revealed an enlarged prostate without nodule.  In September 2008, the Veteran was assessed with benign prostatic hypertrophy (BPH). 

After review of the evidence, the Board finds service connection is not warranted for a prostate disorder because the probative evidence does not suggest that a prostate disorder onset in service or is causally related to service.  Initially, the Board notes that the probative evidence does not suggest that a prostate disorder onset in service.  The service medical records reflect no histories or findings suggestive of a prostate disorder, and the first evidence indicative of a prostate disorder dates more than 35 years after separation from service.  See Maxson, supra. 

Furthermore, although competent to do so, the Veteran has not reported the existence of symptoms suggestive of a prostate disorder during and since service, and to the extent his hearing testimony can be interpreted as such, the Board finds it is less credible, and thus less probative, than the countervailing evidence, particularly the consistently normal findings related to the prostate prior to 2006 and the absence of histories suggestive of a prostate disorder prior to 2006 despite the Veteran's receipt of considerable amounts of medical treatment.  The Board acknowledges that a June 1971 treatment record reflects complaints of nocturia, which can be a symptom of a prostate disorder.  However, examination of the prostate was normal at that time, suggesting that the cause of the nocturia was not the prostate.  Furthermore, even if the history were interpreted as evidence of a prostate abnormality, based on the absence of another history of nocturia until 2006, the Board finds the June 1971 treatment record at most suggests the existence of an acute episode rather than a chronic condition. 

The Board acknowledges that the Veteran's assertion that his prostate disorder is the result of his military service, to include as a result of either herbicide or radiation exposure and notes that VA does presume service connection for certain diseases based on herbicide or radiation exposure, including prostate cancer.  However, as described above, although the Board has concluded that the Veteran was exposed to herbicides in service, he has not been diagnosed with a condition (i.e., prostate cancer) for which service connection is presumed based on said exposure.  Rather the diagnosis was prostatitis. 

Moreover, the record is absent any competent evidence suggesting a link between a diagnosed prostate disorder and any in-service exposure.  The Board notes that the Veteran has reported that the medical professional who conducted the Agent Orange Registry determined that such a link exists and noted it in his report.  However, such an assertion is directly contradicted by the Agent Orange Registry report itself, and the Board therefore finds the Veteran's history is not credible. Further, the National Academy of National Academy of Sciences (NAS) has found that there is limited or suggestive evidence of an association between prostate cancer and exposure to herbicides.  See NAS, Veterans and Agent Orange: Update 2010. 77 Fed. Reg. 47,927 (2012).  However, as noted above, the Veteran has not been diagnosed with prostate cancer. 

Furthermore, the Veteran while competent to identify symptoms that might be diagnosed as prostate problems, he lacks the medical training to address a complex medical question such as the etiology of a prostate disorder.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Thus, in the absence of competent evidence linking a prostate disorder to service, to include the reported exposures and the absence of evidence of an in-service onset, the Board finds service connection is not warranted.
Service Connection for Erectile Dysfunction 

In December 2009, the Veteran indicated that he was seeking service connection for sexual problems/loss of a creative organ.  He asserted that the problem was secondary to Agent Orange and radiation exposure.  

Service treatment records reflect no findings or histories suggestive of erectile dysfunction, and the Veteran's December 1970 separation examination reflects normal clinical findings for the genitourinary system and a finding that the Veteran had recovered from gonorrhea without sequelae. 

A February 1971 VA examination record reflects normal clinical findings for the genitourinary system.  A May 1971 VA hospitalization record reflects the Veteran's negative history as to any genitourinary symptoms.  Examination revealed no abnormal findings related to the genitalia.  A June 1971 VA hospitalization record reflects findings of normal adult male genitalia. 

It is unclear when the Veteran contends that he began experiencing sexual problems, but it is clear that it was a number of years after service.

A September 2002 VA treatment record reflects the Veteran's history that he stopped taking Paxil due to sexual side effects.  However, the record indicates that the Veteran was provided a different prescription, and there is no suggestion that the revised medical regiment continued to cause problems.  As such, this temporary medicinal side effect is not considered to represent a chronic disability.
A July 2005 VA treatment record reflects the Veteran's reported history that he could not develop an erection, and he indicated that he believed that it was due to the medications he was taking.  However, no finding was made in response to this history, and there was no suggestion that the erectile dysfunction was secondary to his military service, to a service connected disability, or to medication prescribed to treat a service connected disability.  The Board acknowledges that the record reflects an assessment of adverse effects of medication (Atenolol), but this assessment was referring to chest pain, rather than to sexual dysfunction.  Thus, the Board finds the assessment is not a finding of erectile dysfunction due to medication. 

After review of the evidence, the Board finds service connection is not warranted for erectile dysfunction or other sexual problems because the probative evidence does not suggest it onset in service or is causally related to service.  Initially, the Board notes that the probative evidence does not suggest that erectile dysfunction onset in service.  The service medical records reflect no histories or findings suggestive of erectile dysfunction, and the first evidence indicative of a prostate disorder dates more than 31 years after separation from service.  Maxson, supra. Furthermore, the Veteran while competent to identify erectile dysfunction, he is not medically qualified to determine the etiology of his erectile dysfunction.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Moreover, the record does not contain any competent evidence which even suggests that the Veteran has erectile dysfunction as a result of his military service or any disability incurred therein. 

The Board acknowledges the Veteran's assertion that his erectile dysfunction is secondary to service, to include reported in-service herbicide and radiation exposure and that VA presumes service connection for certain diseases based on herbicide or radiation exposure.  However, although the Board has found that the Veteran was exposed to herbicides, erectile dysfunction is not a condition for which service connection is presumed based on said exposure, and the record is absent any competent evidence suggesting a link between erectile dysfunction and any in-service exposure.  The Board notes that the Veteran has reported that the medical professional who conducted the Agent Orange Registry determined that such a link exists and noted it in his report.  This history is contradicted by review of the Agent Orange Registry report, however, and the Board finds the Veteran's history is not credible.  Further, the National Academy of National Academy of Sciences (NAS) has found no association between erectile dysfunction and exposure to herbicides.  See NAS, Veterans and Agent Orange: Update 2010. 77 Fed. Reg. 47,927 (2012).  

The evidence also does not suggest that the erectile dysfunction is secondary to a service-connected disability.  The Board acknowledges that the Veteran has reported that his erectile dysfunction is the result of medication.  The Veteran provided no explanation for this belief, however, to include being told that one of the medications prescribed for PTSD can result in erectile dysfunction, and in the absence of such an explanation or a medical finding or article suggestive of a link between the erectile dysfunction and the medications prescribed for the service-connected PTSD, the Board finds the evidence does not suggest that the Veteran's erectile dysfunction was caused or aggravated by a service-connected disability. 

Thus, in the absence of competent evidence linking the erectile dysfunction to service, to include the reported exposures and the absence of evidence of an in-service onset, or a service-connected disability, the Board finds service connection is not warranted. 

Service Connection for a Skin Disorder

At his hearing, the Veteran was asked when he was first diagnosed with tinea corporis, which was then explained to him was in reference to his claim for a fungus of the chest and belly.  The Veteran related it to the time he had a jaw operation at VA.  He acknowledged that the onset had occurred a number of years after service, but he expressed that it was his belief that his skin condition was secondary to herbicide exposure while in the Air Force.  Later in the hearing the Veteran suggested that the condition had begun within a year of service, but was not that bad.  He was then asked when he first sought treatment for it, but he replied that he could not remember.  The Veteran denied that any doctor had ever told him that his skin condition was related to herbicide exposure. 

At his hearing, the Veteran agreed to get a statement from his doctor linking his skin condition to his time in service, but no such opinion has ever been submitted.

Turning to the evidence of record, the service treatment records reflect no findings or histories suggestive of a skin disorder, and the Veteran's December 1970 separation examination reflects normal clinical findings for the skin. 

Following service, a February 1971 VA examination continued not to show any skin condition, as the examination report found no abnormal findings for the skin; rather, the Veteran's skin was noted to be warm and moist with good turgor.  A June 1971 VA hospitalization record reflects findings of no scalp lesions or deformity and clear skin. 

No treatment records are of record for a number of years thereafter describing any skin condition. 

An August 2006 VA Agent Orange Registry examination record contains a finding that the Veteran's skin was essentially normal with "multiple nevi and a few skin tags."  No skin disorder was diagnosed.  A February 2008 VA treatment record also reflects a finding of multiple moles.  A January 2009 VA treatment record reflects the Veteran's three day history of an itchy rash on his chest, shoulders, and neck.  After examination, the Veteran was assessed with tinea corporis and provided hydrocortisone and a month supply of cream.  A November 2009 VA treatment record reflects the Veteran's reported history of an "area on his abdomen of agent orange that [was] giving him problems."  Examination revealed an "extremely small red dot" on the abdomen.  No diagnosis was rendered.  Moreover, as noted, the treatment and examination records reflect no history and normal clinical findings for the skin at separation and for many years thereafter. 

After review of the evidence, the Board finds service connection is not warranted for a skin disorder, diagnosed as tinea corporis, because the probative evidence does not suggest that a skin disorder either onset in service or is otherwise causally related to the Veteran's military service.  Initially, the probative evidence does not suggest that a skin disorder onset in service, as the service medical records reflect no histories or findings suggestive of a skin disorder, and the first evidence indicative of a skin disorder dates more than 38 years after separation from service.  Maxson, supra.  Again, while a lengthy period without medical complaints about a condition is not dispositive, it is a factor that can be considered, and in this case it provides compelling evidence against the credibility of the Veteran's testimony that he had skin problems shortly after service. 

The Board acknowledges that the Veteran is considered competent to describe the onset and recurrence of skin disease symptoms as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Here, although competent to do so, the Veteran has not credibly reported the existence of symptoms suggestive of a skin disorder either during service or in the years following service.  As recounted above, the Veteran's hearing testimony was disjointed, shaky and internally inconsistent.  The Board acknowledges the difficulty recalling events which occurred many decades earlier, but the fact remains that the Veteran's recollection of the timeline for the initial onset of a skin problem was not sufficiently clear to establish when his skin condition actually started.  Records at separation and thereafter fail to document any skin condition, and witness testimony does not automatically carry greater weight than documents.  See United States v. U.S. Gypsum Co., 333 U.S. 364, 396, 68 S.Ct. 525, 92 L.Ed. 746 (1948) (giving little weight to testimony in conflict with contemporaneous documents).  Thus, to the extent the Veteran's hearing testimony and lay statements can be interpreted to imply that his skin condition arose within a year of service, they are found to be less credible, and thus less probative, than the countervailing evidence, particularly the absence of a diagnosis of a skin disorder and the consistently normal findings related to the skin prior to 2009. 

Furthermore, the record does not contain any competent evidence linking a diagnosed skin disorder to service.  The Board acknowledges the Veteran's assertion that his skin disorder is secondary to service, to include the in-service herbicide exposure and the claimed radiation exposure that VA presumes service connection for certain diseases based on herbicide or radiation exposure.  However, although the Veteran was exposed to herbicides, he has not been found to have been exposed to radiation, and has not been diagnosed with a skin condition for which service connection is presumed based on either type of exposure, and the record is absent any competent evidence suggesting a link between a diagnosed skin disorder and any in-service exposure. 

The Board notes that the Veteran reported that the medical professional who conducted the Agent Orange Registry determined that such a link exists and noted it in his report.  However, such an assertion is directly contradicted by the Agent Orange Registry report itself, which contained no such finding.  As such, the Board finds the Veteran's assertion not credible.  Further, the National Academy of National Academy of Sciences (NAS) has found no association between tinea corporis and exposure to herbicides.  See NAS, Veterans and Agent Orange: Update 2010. 77 Fed. Reg. 47,927 (2012).  

Thus, in the absence of competent evidence linking a skin disorder to service, to include the reported exposures therein and the absence of evidence of an in-service onset, the Board finds service connection is not warranted.

Service Connection for a Liver Disorder

At his Board hearing, the Veteran testified that the medication he was taking for his PTSD caused his liver and kidneys to hurt.  However, in earlier written statements, the Veteran asserted that the cysts on his liver were caused by his military service, to include as secondary to herbicide and/or radiation exposure.  As such, the Board will consider all theories of entitlement.

The service treatment records reflect no findings or histories that are indicative of a liver disorder, such as jaundice or a distended abdomen, and the Veteran's December 1970 separation examination reflects normal clinical findings for all systems. 

A February 1971 VA examination report reflects no histories suggestive of a liver disorder and no abnormal findings for the digestive, genitor-urinary, and endocrine systems.  May and June 1971 VA hospitalization records also reflect no history that is in any way suggestive of a liver disorder; and an examination specifically found that the liver was not palpable. 

A June 2006 VA treatment record reflects the Veteran's one month history of right side pain, worse with drinking caffeine.  He denied injury, hematuria, or foul smelling or cloudy urine, though he did indicate that his urine had been a "little brown."  August 2006 VA treatment records reflect additional complaints of flank pain, and an August 2006 CT scan of the abdomen/pelvis, performed to determine whether the Veteran had kidney stones, revealed multiple small liver cysts.  August 2008 VA treatment records indicate that CT scans revealed multiple liver lesions which were determined to be benign cysts.  A March 2009 VA CT scan revealed lesions of the liver which were likely benign.  However, it is worth pointing out that the liver cysts were not detected for multiple decades after the Veteran separated from service.

After review of the evidence, the Board finds service connection is not warranted for a liver disorder because the probative evidence does not suggest that a liver disorder onset in service or is in any way causally related to the Veteran's military service. 

Initially, the Board notes that the probative evidence does not suggest that a liver disorder onset in service.  The Veteran's service medical records reflect no histories or findings suggestive of a liver disorder, and the first evidence indicative of a gastrointestinal disorder did not appear for more than 35 years after separation.  Maxson, supra.  Additionally, although competent to do so, the Veteran has not reported the existence of symptoms suggestive of a liver disorder either during or since service; and, to the extent his hearing testimony can be interpreted as such, the Board finds it is less credible, and thus less probative, than the countervailing evidence, particularly the negative histories and normal findings provided in February, May, and June 1971. 

Furthermore, the record does not contain any competent evidence linking a diagnosed liver disorder to service.  The Board acknowledges the Veteran's assertion that his liver disorder is secondary to in-service herbicide and radiation exposure, and is aware that VA does presume service connection for certain diseases based on herbicide and/or radiation exposure.  See 38 C.F.R. §§ 3.307, 3.309, 3.311.  However, although the Veteran was exposed to herbicides during service, benign liver cysts are not a condition for which service connection is presumed based on said exposure, and the record is absent any competent evidence suggesting a link between the liver cysts and any in-service exposure.  The Veteran has not been found to have been exposed to radiation during service.  Further, the National Academy of National Academy of Sciences (NAS) has found no association between benign lesions of the liver and liver cysts and exposure to herbicides.  See NAS, Veterans and Agent Orange: Update 2010. 77 Fed. Reg. 47,927 (2012).  

Additionally, to the extent that the Veteran believes that his PTSD medication caused his liver cysts to form, he lacks the medical training and expertise to provide a complex medical opinion, such as determining the etiology of liver cysts.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to provide the requisite nexus between his liver cysts and medication.  Moreover, the medical evidence of record does not even suggest such a link is likely. 

Thus, in the absence of competent evidence linking a liver disorder to service, to include the reported exposures and the absence of evidence of an in-service onset, the Board finds service connection for a liver disorder is not warranted. 

Service Connection for GERD

The service treatment records reflect no findings or histories indicative of a gastrointestinal disorder, and the December 1970 separation examination reflects normal clinical findings for all systems. 

A February 1971 VA examination record reflects "no history as to gastrointestinal disorder" and no abnormal findings for the digestive system.  A May 1971 VA hospitalization record reflects the Veteran's negative history of gastrointestinal symptoms.  Examination revealed no gastrointestinal abnormality.  A June 1971 VA hospitalization records reflects the Veteran's negative history as to gastrointestinal symptoms, including food intolerance, melena, and abdominal pain. Examination also found no gastrointestinal abnormality. 

A December 2001 VA treatment record reflects the Veteran's history of persistent cough which was worse at night when lying supine.  He denied hemoptysis or vomiting.  After examination, the Veteran was assessed with chronic obstructive pulmonary disorder, tobacco disorder, and "consider esophageal reflux."  A September 2002 VA treatment record reflects the Veteran's history of "GERD in past."  A January 2003 VA treatment record reflects a history and diagnosis of GERD.  An April 2004 VA treatment record indicates that an esophagogastroduodenoscopy (EGD) was done in response to guiac positive stools. The results revealed mild antral gastritis.  A July 2005 VA treatment record reflects a diagnosis of GERD.  Subsequent VA treatment records reflect diagnoses of GERD. 

After review of the evidence, the Board finds service connection is not warranted for a gastrointestinal disorder because the probative evidence does not suggest that a gastrointestinal disorder onset in service or is causally related to service.  Initially, the Board notes that the probative evidence does not suggest that a gastrointestinal disorder onset in service.  The service medical records reflect no histories or findings suggestive of a gastrointestinal disorder, and the first evidence indicative of a gastrointestinal disorder dates more than 30 years after separation from service. Maxson, supra.  Additionally, although competent to do so, the Veteran has not reported the existence of symptoms suggestive of a gastrointestinal disorder during service or in the years following service, and to the extent his hearing testimony can be interpreted as such, the Board finds it is less credible, and thus less probative, than the countervailing evidence, particularly the negative histories in February, May, and June 1971. 

Furthermore, the record does not contain any competent evidence linking a diagnosed gastrointestinal disorder to either the Veteran's time in service or to a service-connected disability.  The Board acknowledges the Veteran's assertion that his gastrointestinal disorder is secondary to service, to include reported in-service herbicide and radiation exposure and is aware that VA presumes service connection for certain diseases based on herbicide or radiation exposure.  However, although the Veteran is presumed to have been exposed to herbicides, he is not diagnosed with a condition for which service connection is presumed based on said exposure, and the record is absent any competent evidence suggesting a link between a diagnosed gastrointestinal disorder and any in-service exposure.  The Veteran has not been found to have been exposed to radiation.  

The Board notes that the Veteran has reported that the medical professional who conducted the Agent Orange Registry determined that such a link exists and noted it in his report.  This history is contradicted by review of the Agent Orange Registry report, however, and the Board finds the Veteran's history is not credible.  Further, the National Academy of National Academy of Sciences (NAS) has found only inadequate or insufficient evidence to determine an association between gastrointestinal disorders and exposure to herbicides.  See NAS, Veterans and Agent Orange: Update 2010. 77 Fed. Reg. 47,927 (2012).  

Furthermore, the Veteran while competent to identify symptoms that might be diagnosed as a gastrointestinal disorder, he lacks the medical training to address a complex medical question such as the etiology of a gastrointestinal disorder.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Thus, in the absence of competent evidence linking a gastrointestinal disorder to service, to include the reported exposures and the absence of evidence of an in-service onset or a connection to a service-connected disability, the Board finds service connection for a gastrointestinal disorder is not warranted.


ORDER

The application to reopen the claim of service connection for a pulmonary disorder is granted.

Service connection for cataracts is denied.  

Service connection for sleep apnea is denied.

Service connection for a kidney condition is denied.

Service connection for a prostate disorder is denied.

Service connection for erectile dysfunction is denied.

Service connection for a skin disorder, claimed as tinea corpus, oily skin with blackheads, and skin tags, is denied.

Service connection for a liver disorder is denied.

Service connection for a gastrointestinal disorder is denied.


REMAND

Pulmonary Disorder

The Veteran maintains that his pulmonary disordered (bronchitis and COPD) are related to service, or alternatively, related to his in-service herbicide exposure.  For the reasons discussed above, the Board has reopened the Veteran's claim for service connection for a pulmonary disorder and has found that the Veteran was exposed to herbicides during service.   

VA must provide a VA medical examination or medical opinion when there is: 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In this case, post-service VA treatment records reflect that the Veteran was diagnosed with COPD in 2001 and bronchitis in January 2007.  Service treatment records reflect that in April 1967, the Veteran was treated for a sore throat and diagnosed with an upper respiratory infection.  In August 1968, the Veteran complained of pharyngitis.  In a December 1968 service treatment record, the Veteran was treated for a viral upper respiratory infection.  In May 1969, he was seen for a sore throat and diagnosed with pharyngitis.  In September 1969, the Veteran was treated for a sore throat and an upper respiratory infection.  In October 1969, he was seen for a cold with cough and diagnosed with asthmatic bronchitis.  The December 1970 service separation examination noted that the Veteran occasionally had throat trouble in cold weather; however, a specific respiratory disorder was not noted.  

Upon review of the evidence of record, it does not appear that the Veteran has been afforded a VA examination to address the etiology of his current pulmonary disorders.  Although the Veteran is presumed to have been exposed to herbicides in service, he has not been diagnosed with a pulmonary disorder for which service connection is presumed based on said exposure.  That notwithstanding, the Board finds that a medical opinion should be obtained to assist in determining whether the currently diagnosed pulmonary disorders are directly related to service, to include in service treatment for respiratory infections and asthmatic bronchitis. 

Hypertension

With regard to the Veteran's claim for service connection for hypertension, the Board finds that additional development is necessary given the Board's finding that the Veteran was exposed to Agent Orange during service.  

The Board is cognizant that there is no VA presumption for service connection of hypertension as due to herbicide exposure; however, this does not otherwise preclude the Veteran from bringing a claim of direct service connection.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (a veteran may still establish service connection for hypertension as due to herbicide exposure with proof of direct causation, or on any other recognized basis).

The Board recognizes that the National Academy of Sciences (NAS) has placed hypertension in the "Limited or Suggestive Evidence of Association" category.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012.  NAS has defined this category of association to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  As such, the Board finds that a medical opinion is warranted to assist in determining whether the Veteran's currently diagnosed hypertension is related to service, to include in-service herbicide exposure. 

Accordingly, the case is REMANDED for the following actions:
1.  Schedule the Veteran for the appropriate VA examination to assist in determining the etiology of his currently diagnosed pulmonary disorders (COPD and bronchitis).  The Veteran's claims folder should be made available to the examiner.  A complete rationale should be provided for any opinion expressed.  The examiner should answer the following question: 
Is it at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed pulmonary disorders either began during or were otherwise caused by the Veteran's military service, to include the in-service treatment he received for asthmatic bronchitis and upper respiratory infections.  
2.  Schedule the Veteran for a VA examination to assist in determining the etiology of his currently diagnosed hypertension.  The Veteran's claims folder must be made available to the examiner.  A complete rationale should be provided for any opinion expressed. 

The examiner should address the following questions: 

a) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed hypertension either began during or was otherwise caused by his military service.

b)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed hypertension is the result of his presumed exposure to herbicide while stationed as a firefighter in Vietnam.  In so doing, the examiner should review the National Academy of Sciences Report: Veterans and Agent Orange: Update 2012 which listed hypertension in the "Limited or Suggestive Evidence of Association" category of association to herbicide exposure.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining issues in light of all the evidence of record.  If the benefits sought on appeal remain denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case, and should afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


